Title: William Thornton to Thomas Jefferson, 20 January 1812
From: Thornton, William
To: Jefferson, Thomas


          
                  Dear Sir 
                   City of Washington Jany 20th 1812–
           
		  I have this Day had the honor of your Letter of the 14th Inst: enquiring into the goodness of the Domestic Spinner by Ebenezer Hearrick. Having been very much confined by sickness I sent to the office for the Drawing of Hearrick’s machine. It may possibly answer, but I think it cannot spin fast the length of the thread every motion being very short. It consists of a Frame, a principal Band wheel, a revolving Cylinder
			 & six spindles, a lathe which holds the Spindles—levers which raise the horizontal Bars—Pulleys or wheels round 
                  which pass the Cords fastened to the Levers—Weights and an Arm that carries the threads from the points of the Spindles
			 downwards. I do not perfectly understand its operation & fear its want of efficiency. I think it is a good deal like the spinning Billy.
			 There
			 is a spinning machine in the office invented by mr Oliver Barrett of New York State, which is more like the Spinning Jenny, but which will also rove the wool & spin 12 threads. It may be made for about $25, & does excellent work. I think very highly of the machine & the Inventor told me he would sell the different Counties of Virginia for $500 each. He charges the patent right of each machine $20—so that it would be the cheapest for several Individuals to join, put in $50 each & purchase the County. If a purchase be made I could get a machine executed here very well as a model & it could be sent for by a single Horse Cart, for it is
			 light.
			 Judge Cranch gave $50 for one of 12 Spindles, & is so much pleased with it that he is going to establish a manufactory of Cloths, & to use this machine. It will rove as much in one Day as will keep the
			 Spinner three Days in spinning it; & of any fineness.
			 It is such a machine as will render our merino wool of great value. Its very
			 great
			 simplicity will prevent it from going out of order, & it may be made to spin 20 threads as well as 12.—In New York State it may be made well at the rate of 200 Dolls a Dozen without the Spindles wch cost 25 Cents each; & the rest of the iron work which cost abt 5 Dolls more, making the whole about 25 Dolls for a 12 Spindled machine: but here, where labour is high a machine would cost between 30 & 40.—Lame or old negroes would spin very well with it. The wool
			 requires carding, but one Carding machine erected at your mills would serve a whole neighbourhood, & I could engage you a Carding machine.—The price I have by enquiry found, for one of 
                  for the finest as well as coarsest wool is about $400.—If the Gentlemen of your County would incline to buy the patent right, & have a machine made as a Pattern it might afterwards be made very cheap, & as I think Patents will be
			 renewable it will be still cheaper by the renewal.—I think you have sketched a very good Card, but it will require to be further thought of to perfect it.—I
			 have requested my respected Friend mr Fairfax to give you also his opinion. He went to my office, examined both very particularly and will subjoin his Opinion.—
          
                  
                  I have applied to the Congress to permit mr 
                  Charles Whitlow to cultivate the Ground destined for a Botanical Garden at the junction of the President’s Square & Capitol Park So. of the mouth of the Tiber & to occupy it till demanded by Congress, he being obliged to give it up on demand, they paying the valuation of the Improvements  & for the collection of plants.—mr Whitlow is the person who has made so many valuable Discoveries in this Country of new Plants, and lately one of immense Importance as a substitute for Flax & Hemp. The Plant I have no doubt will supersede Flax & Hemp compleatly. It grows about 5 or 6 feet high and is perennial. It produces 500 for one, & can
			 therefore be propagated with great rapidity. It produces abt a thousand pounds Wt of good Flax pr Acre. It does not require rotting to be ready for manufacturing, & loses very little in preparing. It may be spun into thread equal to No 44 equal to 10 Dolls a lb, and is still very strong. It makes ropes & Cables so much stronger than the best Russia hemp as to decide that a nine Inch Cable would equal a 12 Inch cable of the hemp.—It is
			 sufficiently soft, especially when bleached, to make the finest & strongest paper.—mr Whitlow has taken out a Patent for the uses to which he has applied it, and has had a very large Sum offered for it, but he prefers selling it to the different States and values Virginia at 10,000 Dolls. I think it is one of the most valuable Discoveries that has been made for a very long time.—mr Whitlow has a very valuable Collection of Plants viz 2500 Species ready to bring here from the Botanical Gardens of the Universities of Edinburgh & Cambridge, with a superb Collection of the most valuable Fruit Trees. Currants as large as common Grapes &c &c—
          I am dear Sir with the highest respect and consideration yours sincerely &c
                  William Thornton
        